Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 43-48 and 90-94 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a fuel delivery system comprising:  a water filtration system comprising: 
A filter configured to separate a fuel product into a filtered fuel product and a separated water product; an eductor configured to receive a first flow of fuel from a fuel delivery pump and deliver a second flow of fuel to the filter;
a vacuum port on the eductor configured to be operably connected to a source of contaminated fuel, the vacuum port configured to deliver the contaminated fuel to the filter via the second flow of fuel, as defined within the context of claim 43 along with all other claim limitations.

	A filter configured to separate a fuel product into a filtered fuel product and a separated water product; an eductor configured to receive a first flow of fuel from a fuel delivery pump and deliver a second flow of fuel to the filter; a vacuum port on the eductor configured to be operably connected to a source of contaminated fuel, the vacuum port configured to deliver the contaminated fuel to the filter via the second flow of fuel, wherein the filter is a separator-type filter in in which the first flow is a motive flow and the second flow is a filtration flow, as defined within the context of claim 44 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753